Citation Nr: 0824547	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  95-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chest pain, including 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1979 to 
February 1992.  He served in the Southwest Asia theater of 
operations from September 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The veteran's chest pain is not due to an undiagnosed 
illness as it pre-existed the veteran's period of service in 
the Southwest Asia theater of operations.

2.  The veteran has costochondritis of the left anterior 
chest wall below the breast and bordering the ribs that is 
related to service.


CONCLUSION OF LAW

Costochondritis of the left anterior chest wall was incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice in proceeding with the veteran's 
claim given the favorable nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is seeking service connection for chest pain 
claimed as due to an undiagnosed illness.  Because, as set 
forth below, the Board finds that the veteran's chest pain 
pre-existed his service in the Southeast Asia theater of 
operations, the veteran's chest pain cannot be due to an 
undiagnosed illness related to that period of service.  
Therefore, the Board will not consider further whether 
service connection under 38 C.F.R. § 3.317 is warranted.

The veteran entered into service in August 1979.  The service 
treatment records show that, shortly thereafter, the veteran 
was seen in sick call for complaints of chest pain.  The 
veteran reported having pain in his chest, most severe around 
the seventh rib.  This pain started after doing push ups.  
Physical examination revealed pain around the seventh rib and 
radiating around the chest.  There was tenderness to 
palpation.  He was seen again in September 1979 with 
complaints of left chest wall pain with running, heavy 
lifting and deep breathing.  The impression was 
costochondritis.  In October 1979, he was seen again with 
complaints of nonradiating left chest pain that increases 
with exercise and activity.  There was tenderness to 
palpation in the costal spaces of the left anterior chest.  
The assessment was anterior chest wall pain.  There is no 
further treatment for chest pain seen in the service 
treatment records. 

The veteran underwent a separation examination in January 
1992.  On his Report of Medical History, the veteran reported 
pain or pressure in chest.  The examiner noted the veteran 
has a past medical history of chest pain with increased 
physical training.  However, the Report of Medical 
Examination does not show any objective findings of an 
abnormality related to the veteran's complaints of chest 
pain.

In March 1992, the veteran underwent a VA examination at 
which he complained of left chest pain since August 1979.  He 
referred that, with heavy exertion, he would experience chest 
pain over the left side of the anterior thorax.  It did not 
radiate except occasionally to midline.  He stated relaxing 
relieved the pain.  Although the examiner did not indicate 
any findings in the examination data, the examiner rendered a 
diagnosis of chest pain and noted that there was reproducible 
chest pain on palpation of the left costochondral junctions.  

In March 1994, the veteran underwent an examination for the 
Persian Gulf Registry.  As one of his complaints, he listed 
chest pain.  Examination was positive for reproducible chest 
pain.  It was noted that the veteran gave a history of this 
being exertional.  The final diagnosis was history of chest 
pain.

At the same time in 1994, the veteran was being seen at a VA 
medical facility for complaints of atypical chest pain.  The 
veteran was initially seen in February 1994.  At that time, 
he described his chest pain as left sided, sharp, and worse 
with deep inspiration.  It was not associated with radiation, 
shortness of breath, nausea or vomiting.  Given his family 
history, it was thought this could possible be cardiac in 
nature.  Thus the veteran underwent extensive cardiac workup, 
which was negative for any significant finding of a 
cardiovascular disorder that may be the cause of his chest 
pain.  At a VA examination in June 1995, the veteran again 
complained of having short lasting chest pain when exercising 
or in some effort.  As the examination was not for this 
purpose, however, no examination was done or finding made 
relating to the veteran's complaint of chest pain.  

Conversely, a November 1994 treatment note indicates that the 
veteran's chest pain is sometimes associated with heartburn.  
An October 2001 VA treatment note shows the veteran 
complained of having chest tightness for many years.  He 
referred that this chest tightness sometimes comes on with 
activity, sometimes not; sometimes waking him up at night, 
sometimes not; sometimes associated with shortness of breath, 
sometimes not.  He was unable to clearly associate it with 
any defined activity.  The distance he can walk before 
suffering from this chest tightness seems to vary and does 
not always happen when he walks.  He related having had a 
stress test in the 1990s which was normal.  He said he 
continues to suffer from musculoskeletal pain.  The 
impression was a 42 year old male with chronic 
musculoskeletal pain, chronic chest tightness with negative 
workup, post traumatic stress disorder and sleep apnea.  The 
treatment note indicates that the veteran's EKG had a slight 
abnormality but that this is a benign process and is unlikely 
to be related to the chest tightness referred by the veteran.  
Rather the doctor indicated that he believed some of the 
features may be consistent with gastroesophageal reflux 
disease.  Thus the doctor started him on medication for that 
to achieve control of this symptom.  In addition, at an 
August 2002 VA hypertension examination, the veteran 
complained of having burning in his upper stomach and chest 
that he associated with eating fatty foods.  The assessment 
was gastroesophageal reflux.  

Because of this evidence indicating that the veteran's 
complaints of chest pain may have more than one etiology 
(i.e., muscular versus gastroesophageal reflux disease), the 
Board remanded the veteran's claim in November 2000 for a VA 
examination to obtain an opinion as to the etiology of the 
veteran's chest pain.  The veteran underwent a VA general 
medical examination in February 2007.  In his report, the 
examiner noted the veteran's in-service history of 
costochondritis and treatment again by VA in 1992.  He also 
noted the veteran's history of treatment for heartburn in 
1995 and his treatment for hypertension.  The veteran 
complained that he has "sticking" pain in his chest with 
walking more than a few yards.  Also, occasionally he has 
hard stabbing pain in the chest during sleep that can awaken 
him lasting 5 to 10 minutes.  He uses nitroglycerin tablets 
with only mild relief.  The examiner noted the veteran had 
normal MIBI examinations in 2005 and 2006.  EKG was normal.  
On physical examination, the examiner noted there was pain 
with deep inspiration and deep palpation of the left anterior 
chest wall below the breast and borders at rib.  The examiner 
reviewed the following diagnostic tests: August 2002 chest x-
ray, February 2007 pulmonary function test and February 2007 
echogram of the veteran's heart.  The examiner stated that 
the veteran's chest pain has been ongoing since active duty.  
He diagnosed the veteran to have mild pulmonary hypertension.  
He indicated this may be the etiology of the veteran's chest 
pain.  Nevertheless, he opined that it is as likely as not 
that the veteran's current chest pain is related to his 
military service as it has its onset then.

Because of the February 2007 VA examiner's diagnosis of mild 
pulmonary hypertension (which he indicated was possibly due 
to the veteran's chronic obstructive pulmonary disease and 
sleep apnea), the veteran was sent for a VA pulmonary 
diseases examination in October 2007.  After interviewing and 
examining the veteran, the examiner diagnosed him to have 
chronic obstructive pulmonary disease and sleep apnea.  He 
did not diagnose the veteran to have pulmonary hypertension.  
In addition, in rendering an opinion, the examiner indicated 
that it was not likely that the veteran's complaints of chest 
pain in service is related to chronic obstructive pulmonary 
disease or sleep apnea as it was attributed to 
costochondritis.  In addition, cardiac evaluations have not 
revealed etiology to the veteran's chest pains.

Although the VA examiner failed to render an exact diagnosis 
of the etiology of the veteran's chest pain, the Board finds 
that the evidence is enough to establish that the veteran's 
current chest pain had its onset in service and is related to 
the costochondritis the veteran was treated for in service.  
The veteran was treated in service for pain of the left 
anterior chest wall (around the seventh rib) that occurred 
with strenuous activity such as exercise.  This was diagnosed 
as costochondritis.  The post-service medical evidence 
clearly shows the veteran's continuing complaints of chest 
pain in the left anterior chest wall (thorax), generally 
induced by activity, that is reproducible with deep palpation 
and deep inspiration.  He has been examined for cardiac and 
pulmonary etiology of his chest pain, but both were negative.  
Some of the symptoms he has described may be associated with 
gastroesophageal reflux disease.  However, the Board believes 
that the reproducible pain on palpation is not related to 
gastroesophageal reflux disease as this was present long 
before the diagnosis of gastroesophageal reflux disease.  
Rather it is related to a musculoskeletal problem, diagnosed 
in service as costochondritis, and occurring during periods 
of activity.  The evidence shows that the onset of this chest 
pain was in August 1979 during the veteran's active duty and 
that he has continued to experience this problem to date.  
Furthermore, the February 2007 VA examiner opined that the 
veteran's current chest pain is related to that experienced 
in service.  Based upon this evidence, the Board finds that 
the preponderance of the evidence is in favor of granting 
service connection for costochondritis of the left anterior 
chest wall.  


ORDER

Entitlement to service connection for costochondritis of the 
left anterior chest wall is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


